Citation Nr: 1745132	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  07-37 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include cervical spondylosis, claimed as nerve damage to the neck and extremities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1992. 

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This claim was remanded in December 2010 and November 2014 for further development. 

In December 2015, the Board denied service connection for a cervical spine disability, to include spondylosis. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In May 2017, the Court issued a memorandum decision, which vacated the Board's December 2015 decision and remanded the claim for additional development. The claim has now returned to the Board. 


FINDING OF FACT

The evidence does not show that the Veteran's cervical spine disability, to include cervical spondylosis, had its onset in service, that arthritis manifested to a compensable degree within one year following service discharge, or that the cervical spine disability is otherwise related to service. 


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability, to include spondylosis, have not been met, and arthritis may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, which is the "nexus" requirement. See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic diseases including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic disease during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303(b) (2016). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic. 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Even where service connection cannot be presumed, service connection may still be established on a direct basis. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for cervical spondylosis. The reasons for this determination are explained below.

The Veteran has a current diagnosis of cervical spondylosis, which is also known as arthritis of the cervical spine, which was diagnosed in 2001. Thus, there is evidence of a current disability. 

As to an in-service disease or injury, the Veteran's service treatment records show that in February 1983, he fell off of his bicycle in England and needed stitches in his chin. While the Veteran claims this is the onset of his cervical spine disability, the service treatment records do not document any other injuries at the time of the bicycle accident other than the laceration on his chin that required stitches. The only mention of neck pain while in service was in August 1991, when the Veteran was seen with a complaint of pain in his posterior neck and left posterior shoulder. At that time, the examiner noted that the Veteran's neck had full range of motion with no tenderness or deformities. The examiner diagnosed probable trapezius spasms by history. Thus, at a minimum, the service treatment records document an in-service complaint of neck pain on one occasion.

On this note, the Board finds as fact that the Veteran's allegation of being hit by a car or hitting a car at the time he fell off his bicycle in February 1983 is not credible. The service treatment record of this incident documents that the Veteran "fell off bike" at that time. Documentation that a person "fell off bike" is not consistent with hitting a car windshield or that a car was involved in the incident. The Board finds that it is reasonable to conclude that documentation of a car being involved in the accident would have been documented in the record had such occurred. The examiner characterized the medical visit as "Non-Urgent," which tends to establish that the incident did not involve landing on a windshield of a car, which would tend to establish a more serious injury than falling off one's bicycle. 
Further supporting this finding is the lack of documentation of this incident by the Veteran while still in service and reporting other significant medical history. For example, the Veteran underwent a periodic examination in 1988. In this medical report, the following facts were written in the "Notes" section: June 1984 anxiety attack manifested by chest pains, EKG within normal limits, with recurrence in April 1985, diagnosed as chest wall pain, chest x-ray and ECG were normal. Wisdom teeth extracted in January 1988 with no excessive bleeding. The examiner wrote, "Examinee denied and record review fails to reveal any other significant interval medical history since last physical examination dated Dec[ember 19]81."  The reports in this section address the Veteran's medical history from 1981 to 1988, and the incident of his falling off of his bicycle is not documented here. The Board finds that it is reasonable to conclude that had the Veteran sustained a more serious injury at the time of the bicycle accident, such as landing on a car windshield, it would have been documented in this examination report. The failure to mention this accident tends to establish that the March 1983 injury was one that was not serious and did not cause a permanent disability. Thus, to reiterate, the Board accepts the fact that the Veteran fell off his bicycle in March 1983 and complained of neck pain in 1991. These are the facts the Board accepts as accurate and credible. The allegation of landing on a windshield is not accepted as true.

The question at hand is whether there is a nexus between the Veteran's current cervical spine disability and his in-service neck complaint. The Board finds that the preponderance of the evidence is against a nexus between the post service diagnosis of cervical spondylosis and service. As noted above, the Veteran did not complain of neck pain at the time he fell off of his bicycle. Additionally, the in-service neck complaint was approximately seven years after the 1983 incident. At the time of the 1991 treatment record, the Veteran reported neck pain going into his left shoulder, which he described as occurring on and off for several years, which was diagnosed as a trapezius muscle spasm. The Veteran did not attribute the onset of the neck pain to the bicycle accident. Additionally, a February 1992 service treatment record documents that the Veteran denied "any ongoing medical problems acute or chronic" at that time, which tends to establish that the Veteran was not experience neck pain at that time. 

When the Veteran submitted his original claim for service connection following service discharge in March 1993, he sought compensation benefits for chest pains and stomach ulcers. He did not include a claim for neck pain. At the April 1993 VA examination, the examiner wrote that clinical examination of the cervical spine (and thoracic and lumbar spine) was normal with normal ranges of motion. The upper extremities were also normal. Thus, one year after service, the Veteran was not complaining of neck or cervical spine pain. 

The Veteran underwent a VA examination in October 1994, where his neck was examined and had its own heading in the medical record. The examiner checked normal for range of motion, appearance, trachea, thyroid, and masses. Thus, two years after service, the Veteran was not reporting neck or cervical spine pain. This is not just a matter of no documentation of neck pain, but examiners physically examining the Veteran's neck, to include range of motion, and documenting normal findings without an abnormality or complaint from the Veteran. The Veteran reported other symptoms at those times, such as joint pain in his fingers. The Board finds it reasonable to conclude that had the Veteran been experiencing neck pain at that time, he would have reported it. 

A November 1995 VA treatment record shows that the Veteran reported stiffness and soreness in his hands, feet, and knees. Thus, three years after service, the Veteran was reporting musculoskeletal pain in his hands, feet, and knees, but did not report musculoskeletal pain in his neck/cervical spine. The Board finds that had the Veteran been experiencing chronic neck pain at that time, he would have reported it. 

A review of the evidence of record demonstrates that the Veteran sought treatment regularly for medical complaints over the years, which did not include neck or cervical spine pain.

In December 2001, the Veteran was diagnosed with mild cervical spondylosis via x-ray. At that time, he was not complaining of neck pain, but complained of numbness in his upper extremities. In a June 2004 VA treatment record, the Veteran reported neck pain since 1993 to 1994 (after service), which tends to establish that the Veteran himself did not believe that the onset of his neck or cervical spine pain had begun while in service. He attributed his neck pain to a period of time that as 10 years after he fell off of his bicycle. The Veteran first attributed his neck pain to the 1983 bicycle accident in August 2004, which is more than 10 years following service discharge and 20 years following his bicycle accident.

For the above reasons, the Board concludes that the Veteran's statements alone do not establish continuity of symptomatology relating to neck or cervical spine pain from service into the years following service discharge. 

At his January 2011 VA examination, the Veteran specifically attributed his neck pain and numbness in his hands and arms to the biking incident. After examining the Veteran, the examiner diagnosed the Veteran with mild cervical spondylosis without evidence of radiculopathy. Also, the examiner gave a medical opinion that the condition was not due to or related to service because it was in line with a natural disability that comes with age and not with trauma. Also, the examiner noted that the symptoms that the Veteran was having, such as the numbness of his extremities, did not align with this condition, as there was no pinched nerve found through any of the clinical testing. 

The Veteran was provided another VA examination in August 2015, and the examiner's opinion aligned with the previous VA examiner that there was no nexus between the current disability and service. Focusing on the lack of evidence, the examiner noted the gap of time between the Veteran's in-service complaints of neck pain in August 1991 and his next neck complaint several years later following service discharge. The examiner also did not believe that the 1984 complaint of arms and legs going to sleep was specific to neck trauma. The examiner noted the 1993 documentation that the Veteran's only major problems in service involved chest pain and duodenal ulcer. He wrote, "One would expect that an ongoing, persistent neck-related condition would have been mentioned or discussed." (The Board has reached the same conclusion that had the Veteran been experiencing chronic neck/cervical spine pain, he would have reported it, as he reported multiple other medical complaints.) 

As noted in the Court's Memorandum Decision, the Board must consider all relevant theories to assess service connection; however, the Veteran's claim cannot be granted as a chronic disease either.

The Veteran's diagnosis of arthritis is a chronic disease under § 3.309(a) as noted above. Upon review of the record, the Board notes that the Veteran was not shown to have cervical spondylosis in service. In fact, the only neck-related diagnosis or complaint was the August 1991 muscle spasm that had no continued treatment. The Veteran did not mention any type of neck pain at the time of his separation examination in 1992, and his neck was normal at the times of the 1993 and 1994 VA examinations. He reported joint pain in 1995, which did not include his cervical spine. Spondylosis was first documented by x-ray in 2001, which is approximately nine years following service discharge. Even if the Board were to consider the in-service spasm for potential symptomology for the Veteran's current disability, as addressed by the 2015 VA medical opinion, the in-service neck pain and later-noted pain in the neck involved the left side, and all of the objective medical evidence, including CT and MRI scans from 2007 and 2009, respectively, indicated that any potential symptoms for the arthritis disability would manifest on the right side. Thus, the symptomology that occurred in service is not the same as the post-service disability. Service connection for a chronic disease under any theory noted under the presumption established in 38 C.F.R. § 3.309(a) is not warranted.

Finally, to the extent the Veteran's statements purport to provide a nexus opinion between his claimed disorder and service, the Board notes determining the etiology of arthritis (as distinguished from merely reporting the presence of symptoms) is not a simple question. Doing so requires knowledge of the potential causes of arthritis and therefore is beyond the scope of knowledge of a lay person. Although the Veteran may be competent to report his symptomology the Board must still weight his statements against the medical evidence in regard to a nexus. In this case, the Veteran's current assertions regarding his arthritis being related to service are not sufficient to establish a relationship to service. The Board finds the medical opinions of the Veteran's VA examinations more probative than the Veteran's lay statements. 

In light of the one-time report of neck pain in service and the examiner finding that the Veteran's neck had full range of motion, and competent evidence in 1993 and 1994 of the Veteran's neck having normal range of motion (one and two years after service, respectively), the Board finds that the Veteran did not have characteristic manifestations sufficient to identify the disease entity during service or within one year of separation. See 38 C.F.R. § 3.303(b) (This rule does not mean that any manifestation of in-service joint pain will permit service connection of arthritis. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."). The Board concludes there is no credible evidence of continuity of symptomatology since separation from service.

In conclusion, the most probative evidence of record weighs against the Veteran's claim of service connection for a cervical spine disability, to include cervical spondylosis. As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disability, to include cervical spondylosis, claimed as nerve damage to the neck and extremities, is denied. 



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


